DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the amendments to claims 1, 8, 11, 13, 18, 25, 31-34, 43, 51 and 55-58, the cancellation of claims 2, 3, 5, 6, 21, 28, 29, 54 and 61-126, and the addition of claims 127-131 received 12/14/2021. Claims 1, 8, 9, 11-14, 17, 18, 25, 27, 31-34, 43, 49, 51, 52, 55-58, 60 and 127-131 are currently pending. The previous grounds of rejection are withdrawn in view of Applicant’s amendments. No new grounds of rejection are applied.
Allowable Subject Matter
Claims 1, 8, 9, 11-14, 17, 18, 25, 27, 31-34, 43, 49, 51, 52, 55-58, 60 and 127-131 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest:
(claim 1) an apparatus for producing extreme ultraviolet (EUV) radiation, the apparatus comprising: a vacuum chamber; a collector mirror arranged in the vacuum chamber to have a primary focus at an irradiation region in the vacuum chamber; a gas distribution system for adding gas to the vacuum chamber, the gas distribution system having an interface for interfacing with a source of a mitigation gas that mitigates, by chemical reaction, contamination of the collector mirror, the mitigation gas comprising 03; and a gas control system for controlling the gas distribution system, the gas control system having a state in which the mitigation gas from the source of gas is introduced into the interior of the vacuum chamber in a regulated manner by the gas distribution system; or
(claim 34) an apparatus for producing extreme ultraviolet (EUV) radiation, the apparatus comprising: a vacuum chamber; a reflective optical element collector mirror arranged in the vacuum chamber to have a primary focus at an irradiation region in the vacuum chamber; a primary gas distribution system for adding hydrogen gas to the vacuum chamber; a secondary gas distribution system for adding to the vacuum chamber a mitigation gas that mitigates, by chemical reaction, contamination of the collector mirror; and a gas control system for controlling the primary gas distribution system and the secondary gas distribution system, the gas control system having a state in which the mitigation gas is introduced into the interior of the vacuum chamber in a regulated manner by the secondary gas distribution system; or
(claim 43) an apparatus for producing extreme ultraviolet (EUV) radiation, the apparatus comprising: a vacuum chamber in which the EUV radiation is produced; a collector mirror arranged in the vacuum chamber; a gas distribution system having an inlet selectively permitting a flow of gas into the vacuum chamber; a source of mitigation gas that mitigates, by chemical reaction, contamination of the collector mirror in selectable fluid communication with the inlet; at least one heating element in thermal communication with the inlet and arranged to heat gas flowing through the inlet to a temperature sufficient to generate radicals in at least a fraction of the gas in the flow of gas; and a gas control system configured to control the gas distribution system and the at least one heating element, the gas control system having a first state in which the gas control system causes the mitigation gas to be introduced into the vacuum chamber through the inlet and a second state in which the gas control system causes the at least one heating element to be energized; or
(claim 57) a method of reducing target material contamination of a reflective surface of a collector mirror in an extreme ultraviolet light source, the method comprising the steps of: establishing an umbrella flow of hydrogen across the reflective surface from a center of the collector mirror towards a periphery of the collector mirror; ionizing at least a fraction of the hydrogen in the umbrella flow during a first interval; adding a predetermined amount of a mitigation gas to the umbrella flow during a second interval distinct from the first interval; and alternately repeating the ionizing step and the adding step a plurality of times; or
(claim 58) an apparatus for producing extreme ultraviolet (EUV) radiation, the apparatus comprising: a vacuum chamber in which the EUV radiation is generated; a collector mirror arranged in the vacuum chamber to have a primary focus at an irradiation region in the vacuum chamber; a gas distribution system having an inlet selectively permitting a flow of gas into the vacuum chamber; a source of mitigation gas that mitigates, by chemical reaction, contamination of the collector mirror in selectable fluid communication with the inlet; the gas distribution system being configured to place a source of gas containing    radicals in selectable fluid communication with the inlet; and a gas control system configured to control the gas distribution system, the gas control system having a first state in which the gas control system causes the mitigation gas to be introduced into the vacuum chamber through the inlet and a second state in which the gas control system causes the gas containing radicals to be introduced into the vacuum chamber through the inlet; or
(claim 127) an apparatus comprising: a vacuum chamber; a reflective optical element arranged in the vacuum chamber; a gas distribution system having an inlet selectively permitting a flow of gas into the vacuum chamber, the inlet comprising a conical element arranged coaxially with and around a central aperture of the reflective optical element; a source of mitigation gas that mitigates, by chemical reaction, contamination of the reflective optical element in selectable fluid communication with the inlet; at least one heating element in thermal communication with the inlet and arranged to heat gas flowing through the inlet to a temperature sufficient to generate radicals in at least a fraction of the gas in the flow of gas; and a gas control system configured to control the gas distribution system and the at least one heating element, the gas control system having a first state in which the gas control system causes the mitigation gas to be introduced into the vacuum chamber through the inlet and a second state in which the gas control system causes the at least one heating element to be energized; or
(claim 128) an apparatus comprising: a vacuum chamber; a reflective optical element arranged in the vacuum chamber; a gas distribution system for adding gas to the vacuum chamber, the gas distribution system having an interface for interfacing with a source of a mitigation gas that mitigates, by chemical reaction, contamination of the reflective optical element; and a gas control system for controlling the gas distribution system, the gas control system having a state in which the mitigation gas from the source of gas is introduced into the interior of the vacuum chamber in a regulated manner by the gas distribution system, the gas control system being configured to add doses of mitigation gas intermittently; or
(claim 129) an apparatus for producing extreme ultraviolet (EUV) radiation, the apparatus comprising: a vacuum chamber; a collector mirror arranged in the vacuum chamber to have a primary focus at an irradiation region in the vacuum chamber; a gas distribution system for adding gas to the vacuum chamber, the gas distribution system having an interface for interfacing with a source of a mitigation gas that mitigates, by chemical reaction, contamination of the reflective optical element, the mitigation gas comprising C02; and a gas control system for controlling the gas distribution system, the gas control system having a state in which the mitigation gas from the source of gas is introduced into the interior of the vacuum chamber in a regulated manner by the gas distribution system; or
(claim 130) an apparatus for producing extreme ultraviolet (EUV) radiation, the apparatus comprising: a vacuum chamber; a collector mirror arranged in the vacuum chamber to have a primary focus at an    irradiation region in the vacuum chamber; a gas distribution system for adding gas to the vacuum chamber, the gas distribution system having an interface for interfacing with a source of a mitigation gas that mitigates, by chemical reaction, contamination of the collector mirror; a gas control system for controlling the gas distribution system, the gas control system having a state in which the mitigation gas from the source of gas is introduced into the interior of the vacuum chamber in a regulated manner by the gas distribution system; and a sensor arranged to sense a reflectivity of the collector mirror and produce a signal indicative of the reflectivity, and wherein the gas control system is arranged to receive the signal and is configured to control at least one of mitigation gas concentration and mitigation gas composition based at least in part on the sensed reflectivity.
Becker (US 2020/0183292 previously cited) teaches an apparatus comprising:
a vacuum chamber (par. 92);
a reflective optical element 110-118 and/or M1-M6 arranged in the vacuum chamber (fig. 1A par.’s 94-95, exemplary element 210/202 in fig. 2 par. 116);
a gas distribution system for adding gas to the vacuum chamber (including a hydrogen purge gas system, fig. 2 par. 115), the gas distribution system having an interface 206 for interfacing with a source 205 of a mitigation gas GK that mitigates, by chemical reaction, contamination of the reflective optical element 202 (fig. 2 par. 117-118, oxygen is introduced to counteract the reduction process from hydrogen plasma PK); and
a gas control system 207 for controlling the gas distribution system, the gas control system having a state in which the mitigation gas from the source of gas is introduced into the interior of the vacuum chamber in a regulated manner by the gas distribution system (fig. 2 par. 119-120).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931. The examiner can normally be reached Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W KREUTZER/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        12/27/2021